Interim Decision #1658

MATTER

or NEELY AND WuTLTE

In Deportation Proceedings
A-17429494
A 17129199
-

Decided by Board October 27,1966
A nonimmigrant visitor for pleasure is deportable under section 241(a) (9)
of the Immigration and Nationality. Act since her commission and conviction
of the crime of stealing, even though not incarcerated as a result thereof,
constitutes a violation of her nonimmigrant status. Waiter of C—, 9 I. & N.
Dec. 100, distinguished.]
CHARGE:

Order: Act of 1952--Section 241(a) (9) (8 U.S.C. 1251(a) (9)1—Failed to
comply with conditions of nonimmigrant status.

The Government appeals from a decision of the special inquiry
officer, finding neither of the respondents deportable as charged, and
terminating proceedings as to both.
Respondent Neely is a 34-year-old married female alien, whose
husband is a lawful permanent resident of the United States. She
was admitted to the United States es a B-2 visitor for pleasure on
September 11, 1966. Respondent Whylie is a 35-year-old divorced
female al!en, who was admitted to the United States as a B-2 visitor
for pleasure on September 4, 1966. Both respondents are natives of
Nassau, in the Bahamas, and citizens of Great Britain. Both were
admitted to the United States for a period to expire on October 30,
1966.
On October 3, 1966, both respondents were arrested in the city of
Miami, Florida, upon the charge that each:
"did then and there steal, take and carry away [specified items of specified
value], said items then and there being the goods and chattels of Crandway
Discount Center, against the peace and dignity of the City of Miami, Florida,
and in violation of Section 811.021, FLORIDA STATUTES, and Chapter 43,
Section 38 of the Code." (Ess. 3 and 4)

On October 5, 1966, each respondent was convicted in the Municipal

Court of the City of Miami, on her plea of guilty, and sentenced to
864

Interim Decision #1658
pay a fine of $50, or in lieu thereof to serve 20 days in jail. Both
respondents paid the fine.
The special inquiry officer, citing Matter of C , 9 L N. Dec.
100, stated the applicable law to be that conviction of an offense or
crime, regardless of whether it involves moral turpitude, does not
constitute a violation of nonimmigrant status if it does not result in
actual incarceration of the alien.
We believe this is too broad a reading of the decision in Matter
of C— . That case involved a bona fide student who was charged
with enticing an adult person for lewd and immoral purposes. It
was his first offense. The original charge was nollo pressed and n.
charge of disorderly conduct (sex) was substituted. The alien, in
effect, pleaded guilty by forfeiting his $100 collateral, and was
placed on probation. During the period of proceedings and probation, he continued his studies without interruption, and was not suspended or expelled by the school. We found, further, that he had
not accepted employment, or in any other way "failed to abide by
all the terms and conditions of his admission or extension" as a
student. The conviction, without more, did not prevent or interfere
with the alien's pursuit of his studies, the basic purpose for which
he had been admitted. We did hot them, nor do we now, condone
the conduct which resulted in the criminal proceedings.
We believe, however, that there is a qualitative difference between
the situation of the student in Matter of '0 , and the visitors for
pleasure in Mate,. of A. , 6 I. & N. Dee. 762 (convicted of "jostling"
and *Bed for 30 days) and the two cases presently before us. The
bona fide student, on the one hand, has been admitted for and is
working toward a definite goal, at an accredited school, college or
university. The purpose of his stay is not necessarily vitiated by a
conviction for illegal activity where the same does not result in his
suspension of expulsion from school, or the interruption of his
studies. The visitor for pleasure, on the other hand, is admitted for
no fixed or specific purpose, but merely for his own pleasure. The
termination of the student's stay may deprive him of all opportunity
to complete his education. The termination of the visitor's stay is
merely the shortening of a pleasure trip.
In the absence of a definition, by statute or regulations, of acts
which constitute a violation of nonimmigrant status, each case must
be looked into on its own facts, and the decision arrived at should
strike a fair balance between the character of the act committed and
the consequences which will flow from it. While this absence of incarceration and attendant interruption of studies is a significant
factor in determining whether a bona fide student has violated his
—

—

—

865

Interim Decision #1658
status, it does not carry the same weight in the case of a visitor for
pleasure. The presence of the incarceration factor has led us to hold
that visitor for pleasure status has been violated, Matter of A—,
supra. The scommission of a crime or offense involving moral turpitude, by a visitor for pleasure, even where sentence is suspended, and
incarceration does not result, is, we believe, violative of the visitor's
status, and we so hold here. The respondents were both within a
month of their entry conviction of an offense amounting to petty
larceny, which does involve moral turpitude (Tillinghast v. Edmead,
31 F.2d 81; 1Vilson v. Carr, 41 F.2d '704; Pine, v. Nicholls, 215 F.2d
23T; Quilodran Brau v. Holland, 232 F. 183; etc.).
We, therefore, sustain the Government's appeal, and find the respondents deportable as charged.
Inasmuch as the special inquiry officer terminated proceedings
upon a finding that respondents were not deportable, there was no
discussion of their eligibility for voluntary departure. Section
244(e) requires that a person establish five years of good moral
-

character, immediately preceding the application, to be eligible for

voluntary departure. In view of respondents' recent conviction of a
crime or offense involving moral turpitude, they cannot establish
good moral character for the required period (section 101(f) (3))
and hence are statutorily ineligible for that relief. They designated
Nassau, in the Bahamas, as the country of deportation, and deportation will accordingly be directed to Nassau.
ORDER: It is ordered that the appeal be find the same is hereby

sustained.
It is further ordered that the respondents be deported from the
'United States to Nassau, Bahamas, on the charges contained in the
orders to show cause.

866

